On Petition for Rehearing.
Montgomery, C. J.
Appellants herein have petitioned for a rehearing on the grounds that the court erred (1) in holding the ordinance in question to be valid, and (2) in impliedly holding that persons engaged in the wholesale junk business are within its provisions.
No additional authorities or arguments have been advanced, and we find no reason to depart from our holding that the ordinance is a valid exercise of the police power vested in the city of Indianapolis.
This suit was brought on behalf of junk dealers collectively, both wholesalers and retailers, and our holding was that, upon the facts alleged, the enforcement of the ordi*168nance could not be enjoined as against such joint complainants. The limitations of the ordinance in its application to junk dealers are not clearly defined, and in this case we are not called upon to fix the same with precision. Some of the primary objects to be attained from such legislation are enumerated in the original opinion, and it is manifest that the evils to be abated are not ordinarily connected with the wholesale trade. The opinion is not to be understood as holding, either expressly or impliedly, that a wholesale junk dealer, who buys within the city only in large quantities of other wholesalers or of dealers duly licensed under the ordinance, must also be licensed thereunder and comply with all its provisions. The city, in the passage of the ordinance, doubtless had no intention to exact the same requirements of successive purchasers of the same articles of junk.
The petition for a rehearing is overruled.